IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE

                  RONALD L. DAVIS v. STATE OF TENNESSEE

                                Circuit Court for Maury County
                                           No. 9444


                    No. M2008-01808-CCA-R3-CO - Filed March 10, 2009



The Appellant appeals the trial court's dismissal of his petition for a writ of error coram nobis.
Having determined that the trial court properly denied the petition, this Court hereby affirms the
judgment of the trial court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

JERRY L. SMITH , J., delivered the opinion of the court, in which THOMAS T. WOODALL, and
ROBERT W. WEDEMEYER , J.J., joined.

Ronald L. Davis, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Deshea Dulany, Assistant Attorney General,
for the Appellee, State of Tennessee.

                                  MEMORANDUM OPINION

        A jury convicted the Appellant of aiding and abetting murder in the second degree and he
received a ninety-nine year sentence. This Court affirmed the conviction and sentence on appeal.
State v. Ronald Davis, 1984 Tenn. Crim. App. LEXIS 2951 (Tenn. Crim. App., Sep. 11, 1984).
On October 17, 2007, the Appellant filed a petition for a writ of error coram nobis. The
Appellant claimed that the State withheld favorable evidence by failing to disclose an internal
investigation of the arresting officer who testified in his case, that new evidence in the form of a
recent evaluation of the autopsy report of the victim indicates the victim may have been shot in
self-defense, and that the grand jury and trial jury in his case were under-represented by African
Americans.

       In response to the Appellant's brief on appeal, the State has filed a motion to affirm the
judgment of the trial court pursuant to Court of Criminal Appeals Rule 20. The Court finds this
motion to be well-taken and hereby grants the same.
         A petition seeking a writ of error coram nobis "shall be confined to errors dehors the
record and to matters that were not or could not have been litigated on the trial of the case."
Tenn. Code Ann. § 40-26-105(b). Furthermore, the petition "will [only] lie for subsequently or
newly discovered evidence relating to matters which were litigated at the trial if the judge
determines that such evidence may have resulted in a different judgment." Id. A trial court is not
required to hold a hearing on the petition. See Richard Hale Austin v. State, No. W2005-02591-
CCA-R3-CO, 2006 WL 3626332 (Tenn. Crim. App., Dec. 13, 2006). More importantly, a
petition for a writ of error coram nobis must be filed within one year after the judgment becomes
final in the trial court. State v. Mixon, 983 S.W.2d 661, 669-70 (Tenn. 1999). The petition in
this case was filed more than twenty years after the judgment became final in the trial court, and
the Appellant fails to demonstrate why this statute of limitations should be tolled. This Court
concludes, therefore, that the trial court properly dismissed the petition without a hearing.

       The Appellant also appeals the trial court's order denying his motion for recusal. The
Appellant's claim has no merit. See State v. Chouinard, No. 03C01-9310-CR-00340, 1994 WL
318984 at *2 (Tenn. Crim. App., June 30, 1994) ("The filing of a lawsuit against the trial judge is
normally insufficient to warrant his recusal.").

       For the reasons stated above, the judgment of the trial court is affirmed in accordance
with Court of Criminal Appeals Rule 20.



                                                     ____________________________________
                                                     JERRY L. SMITH, JUDGE




                                                2